Citation Nr: 0822676	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-25 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable rating for vasomotor rhinitis 
and/or allergic rhinitis, to include allergy shots.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The veteran served on active duty from June 1975 to September 
1977 and from December 1985 to March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Ft. Harrison, Montana.  The case was remanded to the 
RO in August 2005.  

In light of correspondence from the veteran's representative 
in January 2007 and April 2008, claims for an increased 
rating for sinusitis and for service connection for 
depression as secondary to service-connected disability are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have allergic rhinitis with polyps; nor 
does he have allergic rhinitis without polyps but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable rating for vasomotor rhinitis 
and/or allergic rhinitis, to include allergy shots, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6522 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's December 2003 and September 2005 letters describing 
the evidence needed to support the veteran's claim were not 
mailed before the July 2001 rating decision.  They partly 
described the evidence necessary to substantiate a claim for 
an increased rating.  They identified what evidence VA had 
collected and was collecting, requested the veteran to send 
in particular documents and information, and identified what 
evidence (including lay statements and medical evidence) 
might be helpful in establishing his claim.  The letters did 
not describe the particular rating criteria used in 
evaluating rhinitis or discuss what evidence was necessary 
with respect to the rating criteria.  Although the veteran 
has not raised any notice issues, the failure to provide 
complete, timely notice to the veteran raises a presumption 
of prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the veteran was not prejudiced by the flaws in the 
letters.  First, in a March 2006 letter, the veteran was 
notified that disabilities are rated from 0 to 100 percent 
based on 38 C.F.R. Part 4's rating schedule and was told of 
the need to present evidence to meet the rating criteria.  
Second, the veteran's statements, made through his 
representative, reflect actual knowledge of what evidence was 
needed.  The representative noted the specific rating 
criteria for evaluating rhinitis in June 2005. 

Finally, even though the veteran was not specifically told 
that evidence was needed of the impact of his disability on 
daily life and employment, he described those effects in 
evidence of record including the 2001 and 2006 VA 
examinations.  Thus, notwithstanding the lack of notice, the 
veteran provided the required evidence.  The veteran thus had 
a meaningful opportunity to participate in the adjudication 
process, so the veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  
The claim was readjudicated in November 2006 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
lay statements and examined the veteran in February 2001 and 
February 2006, with addendums in March and August 2006.  The 
claims folder was not available to the examiners in February 
2001 or 2006.  However, the examiner in 2006 reviewed the 
veteran's electronic medical records.  While the August 2005 
Board remand had ordered the claims folder to be made 
available to the examiner, there is no prejudice in this 
having not occurred.  The examiner was nevertheless provided 
the information needed to rate the veteran and the Board is 
able to review all of the evidence.  The representative has 
requested another examination in April 2008, arguing that the 
veteran does not believe VA possesses competent medical 
evidence to provide an accurate rating for his disability 
because of inconsistent VA examinations.  However, the 
evidence is adequate for rating purposes.  VA has satisfied 
its assistance duties.

Increased rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  

The veteran appeals the RO's July 2001 denial of a 
compensable rating for allergic rhinitis under Diagnostic 
Code 6522.  Under Diagnostic Code 6522, allergic or vasomotor 
rhinitis with polyps warrants a 30 percent rating.  Without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side 
warrants a 10 percent rating.  

On VA examination in February 2001, the veteran stated that 
he had seasonal allergic rhinitis with polyps, and that a 
doctor had told him that he had some polyps.  His nose was 
normal on examination, and the assessment was seasonal 
allergic rhinitis with polyps.  

Sinus x-rays in March 2001 did not show rhinitis, sinusitis, 
polyps, or obstruction of either nasal passage.  The 
veteran's nasal mucosa was red and boggy on evaluation in 
March 2002, but no infection was present.  On computed 
tomography (CT) scan in July 2002, his sinuses looked okay.  
His turbinates were swollen but not infected.  In January 
2003, his nasal mucosa was erythematous.  In June 2003, he 
reported frequent clear discharge and his nose was not 
inflamed.  In December 2005, his nose was normal, his septum 
was straight, his turbinates were small, and his mucosa was 
not congested.  He had good bilateral airways.  

On VA examination in February 2006, the veteran complained of 
constant rhinitis and of difficulty breathing due to chronic 
postnasal drip and running of his nose.  He was having 
allergy testing weekly with allergy shots, and was to avoid 
house, grass, saw, metal, and industrial dust.  However, he 
was currently a garbage collector which exposed to a lot of 
dust from that.  He stated that he had been told that he had 
polyps in his sinuses.  He reported a typical vasomotor 
history of reaction to perfume, scents of sorts, tobacco 
smoke, and weather change.  The examiner noted that the 
examiner in February 2001 had reported an assessment of 
seasonal allergic rhinitis with polyps.  He reviewed and 
digested electronic treatment notes which are also found in 
the claims folder.  Examination revealed some peri-orbital 
edema and tenderness, as well as frequent sniffing and 
running of his nose.  His nares were patent.  His mucous 
membranes were pink and boggy looking.  There was no purulent 
drainage or crusting.  The impression was moderate to severe 
allergic rhinitis.  

In March 2006, the VA examiner reviewed a March 2006 CT scan 
which showed that the nasal septum was midline and that there 
were no concha bullosa or mucosal thickening.  In August 
2006, the examiner indicated that no polyps had been seen on 
the March 2006 CT scan.  She stated that polyps if present 
arise from the sinuses, and that they were not seen on 
testing.  She stated that the examination in February 2006 
showed patent nares with no evidence of obstruction.

Since the evidence, including the most recent VA examination, 
shows that there are no polyps, a 30 percent rating under 
Diagnostic Code 6522 is not warranted.  Since the evidence 
also shows that there is neither greater than 50 percent 
nasal obstruction on both sides nor complete obstruction on 
one side, a 10 percent rating is not warranted.  In light of 
38 C.F.R. § 4.31, a compensable rating is not warranted.  
While the examiner in February 2006 has graded the veteran's 
allergic rhinitis as moderate to severe, such terms are not 
used as part of the rating schedule criteria for rhinitis, so 
they are not governing.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  

The representative requests a higher rating for the 
disability at issue under 38 C.F.R. § 4.97, General Rating 
Formula for Sinusitis, Diagnostic Codes 6510-6514.  However, 
the veteran is separately service-connected and rated for 
sinusitis.  Rating the veteran's rhinitis as sinusitis would 
not be appropriate.  It has its own rating criteria, and to 
assign two ratings under the same diagnostic code would be 
pyramiding.  See 38 C.F.R. § 4.14.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

A compensable rating for vasomotor rhinitis and/or allergic 
rhinitis, to include allergy shots, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


